Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 1 of 8




                              12/3/19
                             2/15/05
Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 2 of 8
Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 3 of 8
Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 4 of 8
Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 5 of 8
Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 6 of 8
Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 7 of 8
Case 2:19-cv-13761-ILRL-JVM Document 2 Filed 12/03/19 Page 8 of 8
